Exhibit 24.1 THE VIVEVE MEDICAL, INC. REGISTRATION STATEMENT ON FORM S-8 POWER OF ATTORNEY Each undersigned officer and/or director of Viveve Medical, Inc., a Delaware corporation (the “ Registrant ”), does hereby make, constitute and appoint Patricia Scheller, Chief Executive Officer of the Registrant, and Scott Durbin, Chief Financial Officer of the Registrant, and any other person holding the position of Chief Executive Officer or Chief Financial Officer of the Registrant from time to time, and each of them, as attorney-in-fact and agents of the undersigned, each with full power of substitution and resubstitution, with the full power to execute and file: (i) the Registration Statement on Form S-8 (the “
